UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1309



PETER TIMOTHY CHU-A-KONG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-361-954)


Submitted:   October 31, 2005          Decided:     November 21, 2005


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Michael G. Moore, Springfield, Massachusetts, for Petitioner.
Paul J. McNulty, United States Attorney, Anita K. Henry, Assistant
United States Attorney, Norfolk, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Peter Timothy Chu-A-Kong, a native and citizen of Guyana,

petitions for review of an order of the Board of Immigration

appeals affirming without opinion the Immigration Judge’s (IJ)

decision    finding Chu-A-Kong removable and granting him voluntary

departure.      Chu-A-Kong disputes the finding of removability, and

asserts that he is eligible for relief from removal pursuant to 8

U.S.C.A. § 1182(h) (West 1999 & Supp. 2005).             As Chu-A-Kong

conceded removability as charged before the IJ and failed to apply

before the IJ for relief under § 1182(h), we find that he has

failed     to   exhaust   all   administrative   remedies.   8   U.S.C.

§ 1252(d)(1) (2000); see Asika v. Ashcroft, 362 F.3d 264 (4th Cir.

2004), cert. denied, 125 S. Ct. 861 (2005).

            We therefore conclude that we are without jurisdiction to

consider Chu-A-Kong’s claims. Accordingly, we dismiss the petition

for review.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                     PETITION DISMISSED




                                   - 2 -